DETAILED ACTION
This Office Action is in response to Amendment filed on December 31, 2020. 
In the instant amendment, claims 1, 6-7, and 9 are currently amended; claims 1 and 7 are independent claims; claims 2-5, 8, and 10 are original.
Claims 1-10 have been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 31, 2020 has been entered. Claims 1, 6-7, and 9 are currently amended; claims 1 and 7 are independent claims; claims 2-5, 8, and 10 are original. Applicant’s amendments and arguments to claims are persuasive to overcome claim objection, drawing objection, and 112 rejections as set forth in the most recent office action mailed 10/01/2020. Hence, claim objection, drawing objection, and 112 rejections as set forth in the most recent office action mailed 10/01/2020 are withdrawn. However, applicant’s amendments and arguments to claims are not persuasive to overcome 103 rejections as set forth in the most recent office action mailed 10/01/2020. 

Response to Argument
On page 10 of remarks of 12/31/2020, applicant states that Haki reference fails to teach or suggest an upper cover and a lower cover used to restrict an axial volume change of the well cement. Examiner disagrees. Examiner emphasizes that term “restrict” is claimed very broad. Because of broadest interpretation of term “restrict”, Examiner interpreted that first and second end caps 18, 20 used to contain/constrain (which read on “restrict” in certain degree 11 (claim 6 of Haki reference states curing vessel comprising first and second end caps and a flexible sleeve adapted to contain the cement within the curing vessel). Accordingly, Haki reference teaches the newly added limitations of: wherein the upper cover and the lower cover are used to restrict an axial volume change of the well cement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hakimuddin – US 20050152432 (hereinafter “Haki”) and further in view of Bornaz – US 20160032706.
As to claims 1 and 6, Haki teaches an apparatus 10 for determining any desired performance property i.e. volume change of well cement 11 (abstract and fig.2 and [0021]: apparatus for testing cement to form/create cement slurry forming a good bond between cement body and both casing and borehole wall in particular well environment to make sure cement perform in short term as well as long term through the life of the well; [0034]: any change in volume of cement 11 during curing is measured; thus “an apparatus for determining any desired performance property i.e. volume change of well cement”), comprising: a reaction kettle 12 (abstract and [0031]: test vessel corresponds to “a reaction kettle”), a radial contraction and expansion vessel 16 ([0027]), a heater 50 ([0031]: heating jacket corresponds to “a heater”), a pressurizer 42,44 ([0026]: test vessel inlet flow line 42 and valve 44 are adapted to adjust pressure within test chamber 14 of the reaction kettle or test vessel 12; hence, test vessel inlet flow line 42 and valve 44 corresponds to “a pressurizer”), wherein: the radial contraction and expansion vessel 16 comprises a sleeve casing 22 is a casing made of elastic material ([0027]: sleeve 22 is flexible and can be made of any suitable material i.e. rubber), an upper cover 20 and a lower cover 18 are provided at a top and a bottom of the radial contraction and expansion vessel 16, respectively, and an annulus 16 is used for accommodate a well cement sample 11 of a target area ([0021]: testing cement sample for well environment; “well environment” corresponds to “a target area”) to be detected ([0035]: the tests performed can be any suitable type to measure any desired performance property of the cement 11); the radial contraction and expansion vessel 16 is provided in the reaction kettle 12 (fig.2); the heater 50 is connected to the reaction kettle 12 ([0031]: testing apparatus 10 comprises a heating jacket 50 for adjusting temperature within chamber 14 of test vessel 12 or reaction kettle 12; thus “the heater is connected to the reaction kettle”), and is used to provide a preset temperature to the radial contraction and expansion vessel 16; the pressurizer 42,44 is connected to the reaction kettle 12, and is used to provide a preset pressure to the radial contraction and expansion vessel 16 ([0032]: The pressure regulators, such as fluid pumps, and the heating jacket 50 control the pressure and temperature inside the test vessel 12 and the curing vessel 16; and [0038]: The test vessel 12 is then brought to the selected/preset temperature and pressure, such as a temperature and pressure simulating a high temperature, high pressure downhole drilling environment); a radial volume change parameter of the well cement is determined by detecting a deformation parameter of the sleeve 22 of the radial contraction and expansion vessel 16 under a condition of the preset temperature and the preset pressure ([0028]: a radial deformation gauge 24 comprising a radial deformation measurement band 26 located around the flexible sleeve 22; The radial deformation gauge 24 also comprises a spring-loaded strain gauge 28 adapted to measure expansion and contraction of the radial deformation band 26 corresponding to the radial expansion and contraction of the sleeve 22; [0034]: the cement 11 is allowed to cure at the selected temperature and pressure; As the cement 11 cures, any change in volume of the cement 11 is monitored using the deformation gauge 24 and the strain gauges for the end caps 18 and 20. A change in volume produces a radial expansion or contraction of the sleeve 22, which moves the radial deformation band 26. The movement of the radial deformation band is then measured by the spring-loaded strain gauge 28; because “a change in volume produces a radial expansion or contraction of the sleeve 22, which moves the radial deformation band 26”, hence, “a radial expansion or contraction of the sleeve” corresponds to “a radial volume change parameter”; thus “a radial volume change parameter of the well cement is determined by detecting a deformation parameter of the sleeve of the radial contraction and expansion vessel under a condition of the preset temperature and the preset pressure”); the radial volume change parameter is used to determine the volume change of the well cement ([0034]: any change in volume of the cement 11 during curing is measured, wherein any change in volume of the cement 11 is caused by i.e. “a change in volume produces a radial expansion or contraction of the sleeve 22, which moves the radial deformation band 26” or “a radial volume change parameter”; thus “the radial volume change parameter is used to determine the volume change of the well cement”).
([0034]); “a change in volume also produces an axial expansion, which creates movement in the axial direction” corresponds to “axial volume change parameter” of the well cement ([0034]). Hence, any change in volume of the cement 11 i.e. in radial volume change and/or axial radial volume change during curing is measured ([0034]).
Haki further teaches wherein the upper cover 20 and the lower cover 18 are used to restrict an axial volume change of the well cement 11 (first and second end caps 18, 20 used to contain/constrain (which read on “restrict” in certain degree based on dictionary) an axial volume change of the well cement 11 (claim 6 of Haki reference states curing vessel comprising first and second end caps and a flexible sleeve adapted to contain the cement within the curing vessel)).
Haki does not explicitly teach a radial contraction and expansion ring; a volume change parameter tester; wherein: the radial contraction and expansion ring comprises a first casing and a second casing, the first casing is a casing made of elastic material, the second casing is a steel casing, the first casing sheathes the second casing, an annulus between the first casing and the second casing is used for accommodate a well cement sample; the radial contraction and expansion ring is provided in the reaction kettle; and the volume change parameter tester is connected to the reaction kettle, and is used to determine a radial volume change parameter of the well cement by detecting a deformation parameter of the second casing under a condition of the preset temperature and the preset pressure.
Bornaz teaches a radial contraction and expansion ring 244.2 (fig.3A-3B: confined  expansion tester 244.2 includes a ring body 246.2; the confined expansion tester 244.2 corresponds to “a radial contraction and expansion ring”); a volume change parameter tester 126 (figs.3A-3B); wherein: the radial contraction and expansion ring 244.2 comprises a first casing 253 (outer ring 253) and a second casing 251 (inner ring 251), the first casing sheathes the second casing (figs.3A-3B), an annulus 246.2 between the first casing 253 and 251 is used for accommodate a well cement sample 138 ([0035] and [0037]); and the volume change parameter tester 126 is connected to sensor 250.2 to determine confined expansion of cement 138 therebetween ([0036-0037]).
Bornaz further teaches processor 248 coupled to sensors 250.2 to perform calculations i.e. modeling, determining parameters and/or generate outputs based on data received ([0034-0036]).
Since Haki teaches test vessel 12 is generally cylindrical in shape but can be any suitable size, shape, or dimension ([0026]), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify a radial contraction and expansion vessel 16 of Haki with a radial contraction and expansion ring 244.2 taught by Bornaz to include a radial contraction and expansion ring; a volume change parameter tester; wherein: the radial contraction and expansion ring comprises a first casing and a second casing, the first casing sheathes the second casing, an annulus between the first casing and the second casing is used for accommodate a well cement sample; the radial contraction and expansion ring is provided in the reaction kettle; and the volume change parameter tester is connected to the reaction kettle, and is used to determine a radial volume change parameter of the well cement by detecting a deformation parameter of the second casing under a condition of the preset temperature and the preset pressure (as recited in claim 1); a processor connected to the volume change parameter tester and used to determine the volume change of the well cement according to the radial volume change parameter of the well cement and the axial volume change parameter of the well cement, the axial volume change parameter of the well cement represents an axial volume change rate of the well cement (as recited in claim 6), to provide a radially confined configuration with inner ring and outer ring deformable during expansion; such deformation is detectable by sensors to determine confined expansion of cement sample therebetween ([0037]).
22 is flexible and can be made of any suitable material i.e. rubber ([0027]) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (here the first casing is a casing made of elastic material, the second casing is a steel casing for the purpose of determining a deformation parameter of the second casing) involves only routine skill in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

As to claim 7, claim 7 (a method for determining a volume change of well cement, comprising: acquiring a well cement sample of a target area; testing a radial volume change of the well cement sample under a condition of a preset temperature and a preset pressure to acquire a radial volume change parameter of the well cement by an apparatus, the apparatus comprising: a reaction kettle, a radial contraction and expansion ring, a heater, a pressurizer, and a volume change parameter tester, wherein: the radial contraction and expansion ring comprises a first casing and a second casing, the first casing is a casing made of elastic material, the second casing is a steel casing, the first casing sheathes the second casing, an upper cover and a lower cover are provided at a top and a bottom of the radial contraction and expansion ring, respectively, and an annulus between the first casing and the second casing is used for accommodate a well cement sample of a target area to be detected; the radial contraction and expansion ring is provided in the reaction kettle; the heater is connected to the reaction kettle, and is used to provide a preset temperature to the radial contraction and expansion ring; the pressurizer is connected to the reaction kettle, and is used to provide a preset pressure to the radial contraction and expansion ring; and the volume change parameter tester is connected to the reaction kettle, and is used to determine a radial volume change parameter of the well cement by detecting a deformation parameter of the second casing under a condition of the preset temperature and the preset pressure, the radial volume change change of the well cement; wherein the upper cover and the lower cover are used to restrict an axial volume change of the well cement;25 4844-7329-0369.1Atty. Dkt. No. 114364-0113 testing an axial volume change of the well cement sample under the condition of the preset temperature and the preset pressure, to acquire an axial volume change parameter of the well cement; and determining the volume change of the well cement according to the radial volume change parameter of the well cement and the axial volume change parameter of the well cement) is rejected as reasons stated in the rejection of claim 1 above.

As to claim 8, claim 8 (wherein the preset temperature is determined according to a downhole temperature of the target area, and the preset pressure is determined according to a downhole pressure of the target area) is rejected as reasons stated in the rejection in claim 1 above.

As to claim 10, Haki further teaches wherein the well cement sample comprises cements of a plurality of ratios for constructing a cement ring between a downhole formation and a downhole casing in the target area (cement is a mixture of plurality of substances i.e. calcined lime, clay, and water; [0014]: cement body around the casing is to fix the casing in the well and seals borehole around the casing in downhole in; cement body around the casing, hence, cement body corresponds to loop/ring; ([0021]: testing cement sample for well environment; “well environment” corresponds to “a target area”); thus “wherein the well cement sample comprises cements of a plurality of ratios for constructing a cement ring between a downhole formation and a downhole casing in the target area”).

As to claim 3, Haki and Bornaz teach the apparatus of claim 1, Haki further teaches wherein an injection hole ([0038]: line 34 inherently comprises a hole provided on first end cap 18 since line 34 is used to inject cent 11 into vessel 16) is provided on bottom cover or 18, a discharge hole ([0036]: line 36 inherently comprises a hole provided on second end cap 20 since cement 11 displaces curing vessel fluid from the curing vessel 16 through the second end cap 20) is provided on upper cover or second end cap 20; the injection hole and the discharge hole are communicated with the annulus 16 (fig.2).
Haki and Bornaz does not explicitly teach wherein an injection hole and a discharge hole are provided on the upper cover, the injection hole is communicated with the annulus between the first casing and the second casing, and the discharge hole is communicated with the annulus between the first casing and the second casing.
Since Bornaz teaches annulus between first casing and second casing (see reasons stated in the rejection of claim 1 above), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Haki with teachings of Bornaz to include wherein an injection hole and a discharge hole are provided on the upper cover, the injection hole is communicated with the annulus between the first casing and the second casing, and the discharge hole is communicated with the annulus between the first casing and the second casing, for injecting cement sample and discharging/displacing curing fluid from chamber/vessel containing cement. Furthermore, it is obvious for one having ordinary skill in the art to rearrange location of “an injection hole” and “a discharging hole” to desired location including i.e. both are provided on upper cover of a top portion of radial contraction and expansion ring. This is because rearranging locations of “an injection hole” and “a discharging hole” would not have modified operation of injecting cement sample and discharging/displacing curing fluid from chamber/vessel containing cement sample between the first casing and the second casing. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

As to claim 4, Haki and Bornaz teach the apparatus of claim 1, it does not explicitly teach wherein a pressure adjusting hole is provided on the upper cover and the lower cover, respectively, and is communicated with an interior of the second casing.
Since Haki teaches pressurizer 42, 44 used to adjust pressure within test chamber 14, which contain curing vessel or reaction kettle 12 (fig.2), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify second casing of modified Haki to include an interior of second casing such that a pressure adjusting hole is provided on the upper cover and the lower cover, respectively, and is communicated with an interior of the second casing. This is important for simulating a high temperature, high pressure downhole drilling environment for testing well cement.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hakimuddin – US 20050152432 (hereinafter “Haki”) and further in view of Bornaz – US 20160032706, and further in further view of Go Boncan – US 20130340505.
As to claim 2, Haki and Bornaz teach the apparatus of claim 1, modified Haki does not explicitly teach wherein a rubber seal is achieved between the radial contraction and expansion ring and the upper cover, and a rubber seal is achieved between the radial contraction and expansion ring and the lower cover.
Another embodiment of Haki teaches inside of the curing vessel or radial contraction and expansion vessel 16 is sealed from test fluid in test chamber 14 of the test vessel or reaction kettle 12 ([0027]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Haki with another embodiment teachings of Haki to include wherein a seal is achieved between the radial contraction and expansion ring and the upper cover, and a seal is achieved between the radial contraction and expansion ring and the lower cover, to seal the radial contraction and expansion ring from test 
Modified Haki does not explicitly teach rubber seal.
Go Boncan teaches a concept of: rubber seal ([0052]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Haki with concept teachings of Go Boncan to include wherein a rubber seal is achieved between the radial contraction and expansion ring and the upper cover, and a rubber seal is achieved between the radial contraction and expansion ring and the lower cover, to seal bottom and top cover of the radial contraction and expansion ring from test cell. This is important because rubber seal is flexible and resilient.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hakimuddin – US 20050152432 (hereinafter “Haki”) and further in view of Bornaz – US 20160032706, and further in further view of Meadows – US 20110094295.
As to claim 5, Haki and Bornaz teach the apparatus of claim 1, modified Haki does not explicitly teach wherein a fixing hole is provided at a center position of the lower cover, and is used to fix the radial contraction and expansion ring in the reaction kettle.
Meadows teaches a concept of: a fixing hole is provided at a center position of the lower cover, and is used to fix cement sample container 104 in the reaction kettle or pressure vessel 102 of cement testing apparatus 100 (see described fig.1 below).

    PNG
    media_image1.png
    706
    706
    media_image1.png
    Greyscale


It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Haki with concept teachings of Meadows to include wherein a fixing hole is provided at a center position of the lower cover, and is used to fix the radial contraction and expansion ring in the reaction kettle, for mounting the radial contraction and expansion ring aspect in the reaction kettle.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hakimuddin – US 20050152432 (hereinafter “Haki”) and further in view of Bornaz – US 20160032706, and further in further view of Kimball – US 4928269.
As to claim 9, Haki and Bornaz teach the method of claim 7, modified Haki does not explicitly teach wherein determining the volume change of the well cement according to the 
Kimball teaches a concept of: determining that cement quality is good if calibrated impedance value is at or above a threshold value of impedance representing good cement quality (col.5, lines 20-27).
Since Haki teaches determining the volume change of the well cement according to the radial volume change parameter of the well cement and the axial volume change parameter of the well cement (see reasons stated in the rejection of claim 1), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Haki with concept teachings of Kimball to include step of comparing the radial volume change parameter of the well cement with a radial volume change threshold, and comparing the axial volume change parameter of the well cement with an axial volume change threshold; and when the radial volume change parameter of the well cement is smaller than the radial volume change threshold and the axial volume change parameter of the well cement is smaller than the axial volume change threshold, determining that the volume change of the well cement is satisfactory, for evaluating the change in volume of the well cement being tested based on the change in volume of a reference well cement, wherein the change in volume of a reference well cement represents a good cement quality.

Furthermore, one having ordinary skill in the art is motivated to modify modified Haki to include step of comparing the radial volume change parameter of the well cement with a radial KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicant is invited to review:
US 8794078 B2: Systems and methods provide for testing a cement by measuring both axial shrinkage/expansion and radial shrinkage/expansion of a sample.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861  

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861